Citation Nr: 0218200	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  95-27 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

The propriety of a 10 percent initial evaluation for 
asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from January 1992 to April 
1994.  

This matter comes before the Board of Veterans'Appeals 
(Board) on appeal from a November 1994 rating action by 
the RO that granted service connection and a 10 percent 
initial rating for asthma.  The veteran also perfected an 
appeal of a May 1995 rating action that denied service 
connection for a skin disorder and for residuals of 
frostbite of the feet.  In a March 1997 decision the Board 
denied service connection for a skin disorder and remanded 
the issues of entitlement to service connection for the 
residuals of frostbite of the feet and an increased rating 
for asthma. 

The Board again remanded these issues in January 1999.  
Thereafter, in a rating action of May 2000 the RO granted 
service connection for residuals of frostbite of the feet 
which was assigned a 10 percent rating from February 1995 
to January 11, 1998.  Thereafter a separate 10 percent 
rating was assigned for frostbite of the right foot and a 
separate 10 percent rating was assigned for frostbite of 
the left foot.  

Only the issue of entitlement to an initial evaluation in 
excess of 10 percent for asthma is before the Board for 
appellate consideration at this time.  


FINDING OF FACT

The veteran's bronchial asthma results in mild disability 
including dyspnea on exertion, but without a need for 
daily inhalational or bronchodilator therapy or 
inhalational anti-inflammatory medication and without a 
need for at least monthly treatment by a physician: recent 
pulmonary function tests have been within normal limits.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for asthma have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002) 38 C.F.R. §§ 3.655(b), 4.97, 
Diagnostic Code 6602 (1996 & 2002)


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims 
Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  The VCAA eliminated 
the well-grounded requirement and modified VA's duties to 
notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (as amended).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes 
new notification provisions.  Specifically, it requires VA 
to notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The veteran was informed of the criteria for an increased 
rating for asthma in a July 1995 statement of the case.  
The criteria for rating bronchial asthma and other 
respiratory disorders in the VA's Schedule for Rating 
Disabilities was changed, effective October 7, 1996 and 
the veteran was informed of the new criteria for rating 
asthma in supplemental statements of the case dated in 
June 1998 and May 2000.  These communications, as well as 
the Board's remands of March 1997 and January 1999, also 
served to advise her of the evidence needed to 
substantiate her claim for an increased rating for asthma.  
VA has undertaken to obtain all relevant evidence, and 
there is no question as to who is responsible for 
obtaining what evidence.  VA has advised her of her 
responsibility for reporting for VA examinations.  Further 
efforts to comply with the requirements of the VCAA have 
been frustrated by the veteran's failure to provide 
information regarding recent private medical treatment and 
her to appear for recently scheduled VA medical 
examinations to determine the current severity her service 
connected pulmonary disorder.  Because of this lack of 
response, there is no reasonable possibility that further 
efforts could aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2) (West Supp. 2002).

On VA pulmonary examination in August 1994 a history of 
bronchial asthma diagnosed during service was reported.  
Since her discharge from service the veteran had been seen 
in the emergency room in June 1994 when she was given 
intravenous bronchodilators and steroids, as well as a 
Ventolin inhaler.  On the current examination the veteran 
complained of wheezing, a productive cough, and sleeping 
difficulty due to wheezing.  The veteran was noted to have 
one asthmatic attack per week and had daily wheezing.  

It was reported that the appellant was in respiratory 
distress during the examination and the respiratory rate 
was 20 per minute.  There was no cyanosis or clubbing in 
the fingers.  Bilateral wheezing was reported.  There was 
no cor pulmonale present but a productive cough was noted.  
Dyspnea on exertion was reported.  It was believed that 
the veteran had a secondary infection since she had a 
history of yellow sputum and was febrile.  A chest x-ray 
was normal.  Pulmonary function studies revealed FVC to be 
4.09 liters out of a predicted 3.78.  FEV1 was 3.06 liters 
out of a predicted 3.26.  FEV1/FVC was 75 percent compared 
to a predicted 87 percent.  The FEV1/VC ratio was within 
normal limits and spirometry was normal.  The diagnosis 
was bronchial asthma.  

During a VA respiratory examination conducted in March 
1995, the veteran complained of a cough with sputum 
production.  The sputum production was said to be large in 
quantity, particularly in the evening.  Sputum color was 
grayish and occasionally yellow.  The appellant also 
complained of tightness and wheezing in the chest with 
smoke and at times strenuous exercise precipitating asthma 
attacks.  Evaluation revealed a respiratory rate of 18 per 
minute.  There was no cyanosis or clubbing of the fingers.  
There were predominantly inspiratory wheezes heard 
bilaterally.  

VA clinical records reflect occasional outpatient 
treatment for asthma during the 1990s.  

Pursuant to the Board's remand of March 1997 the veteran 
was scheduled for a VA respiratory examination in May 
1998.  The record indicates that the she failed to report 
for this examination.  She also failed to report for 
another such examination scheduled in July 1998.  

Pursuant to the Board's remand of January 1999, the 
veteran was again scheduled for a VA respiratory 
examination.  On VA pulmonary examination conducted in 
February 1999 the veteran was reported to be employed as a 
police officer.  She denied productive cough, sputum 
production, hemoptysis, or anorexia.  She did report that 
she could become wheezy and short of breath both at rest 
and on varying degrees of exertion.  Her symptoms were 
kept under control with her inhalers that provided good 
symptom relief.  She did not use oxygen and was not 
incapacitated by her illness.  Evaluation revealed the 
lungs to be clear to auscultation bilaterally.  There were 
no wheezes or crackles.  Expansion was said to be resonant 
to percussion over the lung fields.  The assessment was 
chronic asthma.  

In February 2001 the RO sent the appellant a letter asking 
her to provide the names and addresses of private health 
care providers who have recently treated her for bronchial 
asthma.  No response to this communication has been 
received.  The appellant was also scheduled for a further 
VA respiratory examination in November 2001.  The record 
indicates that the appellant failed to report for this 
examination.  

As noted above, the rating schedule for determining the 
disability evaluations for asthma were revised, effective 
October 7, 1996 while the issue of an increased rating for 
asthma has been in appellate status.  The Court has held 
that, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative 
or judicial process has bee concluded, the version most 
favorable to the veteran will apply.  Karnas v Derwinski, 
1 Vet. App. 308 (1991).  

The criteria for rating asthma under Diagnostic Code 6602 
in effect on and subsequent to October 7, 1996, rely 
almost exclusively on pulmonary function tests.  While 
pulmonary function studies were performed in connection 
with the August 1994 and February 1999 VA respiratory 
examinations, the results of the former studies are more 
than 8 years old and the findings of the more recent 
studies were reported to be within normal limits but no 
precise values were noted described in the February 1999 
examination report.  Therefore, a current VA respiratory 
examination, to include pulmonary function studies was 
necessary to provide additional clinical data for purposes 
of rating the appellant's asthma.  

As noted earlier, the veteran did not report for her most 
recently scheduled VA pulmonary examination to evaluate 
the severity of her current respiratory disorder.  Since 
that is the case, the provisions of 38 C.F.R.§ 3.655(b) 
mandate that the veteran's claim for service connection 
for his current respiratory disorder be adjudicated on the 
basis of the current evidence.  

38 U.S.C.A.§ 1155 and 38 C.F.R. Part 4 (2002) provide that 
disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.

The veteran's asthma is evaluated under the provisions of 
38 C.F.R. § 4.97, Diagnostic Code 6602.  Under the 
criteria in effect prior to October 7, 1996, a 10 percent 
evaluation is assignable for mild asthma with paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no 
clinical findings between attacks.  A 30 percent rating is 
assigned for asthma if moderate, with rather frequent 
attacks (separated by only 10 to 14 day intervals) with 
moderate dyspnea on exertion between attacks.  A 60 
percent rating is assigned for asthma if severe with 
frequent asthma attacks (one or more attacks weekly), 
marked dyspnea on exertion between attacks with only 
temporary relief by medication and with more than light 
manual labor precluded.  

Under the criteria of Diagnostic Code 6600, which became 
effective on and subsequent to October 7, 1996, a 10 
percent rating is assigned if there are pulmonary function 
studies showing FEV1 of from 71 to 80 percent of 
predicted, or; FEV1/FVC of 71 to 80 percent of predicted.  
A 30 percent rating is assigned if pulmonary function 
testing reveals FEV-1 of 56 to 70 percent of predicted, 
or; FEV-1/FVC of 56 to 70 percent of predicted, or daily 
inhalational or oral bronchodilator therapy or; 
inhalational anti-inflamatory medication.  A 60 percent 
rating may be assigned under Diagnostic Code 6600 if 
pulmonary function tests reveal FEV-1 of 40 to 55 percent 
of predicted, or; FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least 3 times per 
year) courses of systemic (oral or 
parenteral)corticosteroids.  

The Board finds that the veteran's service connected 
asthma fails to meet the requirements for a 30 percent 
rating under either set of rating criteria.  On the 
veteran's September 1994 VA examination some respiratory 
distress was noted, as were bilateral wheezing and a 
productive cough.  The veteran reported treatment for an 
asthmatic attack the previous June.  On evaluation, 
dyspnea on exertion was reported.  No cyanosis or clubbing 
was noted and a chest x-ray was normal.  Similar physical 
findings were noted on a March 1995 examination of the 
veteran asthma disability.  At that time the veteran 
reported treatment for an asthmatic attack the previous 
January.  Pulmonary function studies conducted in 
conjunction with these examinations revealed FVC to be 
4.09 liters out of a predicted 3.78.  FEV1 was 3.06 liters 
out of a predicted 3.26.  FEV1/FVC was 75 percent compared 
to a predicted 87 percent.  The FEV1/VC ration was within 
normal limits and spirometry was considered normal.  

Findings such as reported on the veteran's 1994 and 1995 
VA respiratory examinations do not demonstrate more than 
mildly disabling symptoms of asthma.  These reports did 
not show moderate asthma symptoms with asthma attacks 
occurring every 10 to 14 days and did not show that the 
veteran had moderate dyspnea on exertion.  The 
demonstrated symptomatology reported on these examinations 
was no more than mild.  Moreover, the veteran's most 
recent VA respiratory examination conducted in February 
1999 indicated some improvement in her asthma condition in 
that, on evaluation, the appellant denied a productive 
cough or sputum production.  Hemoptysis and anorexia were 
also denied.

While the appellant did report some continuing problem 
with wheezing and shortness of breath, her symptoms were 
reportedly kept under control with her inhalers that 
provided good symptom relief.  The veteran was gainfully 
employed as a police officer at the time of this 
examination.  Evaluation revealed the lungs to be clear to 
auscultation bilaterally.  There were no wheezes or 
crackles.  Expansion was said to be resonant and pulmonary 
function studies were normal.  It is therefore apparent 
that symptomatology of the extent demonstrated in the 
February 1999 examination was also no more than mildly 
disabling and did not warrant an evaluation in excess of 
10 percent for the veteran's bronchial asthma under the 
criteria of Diagnostic Code 6602 in effect prior to 
October 7, 1996.  

In regard to the criteria of Diagnostic Code 6602 in 
effect since October 7, 1996, the clinical evidence does 
not show that any pulmonary function studies conducted 
within the appeal period have demonstrate FEV-1 of 56 to 
70 percent of predicted or less, or; FEV-1/ FVC of 56 to 
70 percent or less, or; that inhalator or oral 
bronchodilator or other medication is required on a daily 
basis for the control of asthma symptoms, or; that at 
least monthly treatment by a physician is necessary for 
the control of asthma, or; that any corticosteroid therapy 
has been necessary in recent years for the control of the 
veteran's asthma.  Accordingly, The Board must conclude 
that an evaluation in excess of 10 percent is not 
warranted for the veteran's asthma under the provisions of 
Diagnostic Code 6602 in effect since October 7, 1996.

Since the current 10 percent rating represents the most 
disabling the veteran's asthma has been since April 12, 
1994, the effective date of service connection for the 
veteran's asthma, which in this case is the day following 
discharge from service.  Accordingly, staged ratings for 
the veteran's asthma are not warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  


ORDER

Entitlement to an initial evaluation in excess of 10 
percent for asthma is denied.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

